Citation Nr: 0529710	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to a disability rating greater than 30 
percent for residuals of left shoulder surgery with 
degenerative changes.

3.  Entitlement to a disability rating greater than 20 
percent for myositis of the lumbosacral spine. 

4.  Entitlement to a disability rating greater than 10 
percent for right knee degenerative joint disease and 
patellofemoral syndrome.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, and from a July 
2003 rating decision of the VARO in St. Petersburg, Florida.  

The case returns to the Board following a remand to the RO in 
September 2000.  

The Board notes that the veteran submitted a notice of 
disagreement with the effective date for an increased rating 
assigned for the left shoulder disability in the September 
2004 rating decision.  The RO issued a statement of the case 
in April 2005.  There is no indication that the veteran has 
yet perfected his appeal with a completed VA Form 9, Appeal 
to Board of Veterans' Appeals.  Therefore, this issue is not 
in appellate status and not currently before the Board.     

In July 2004, the veteran submitted what the Board construes 
as a claim for an increased evaluation for his service-
connected cervical spine disability (though this is not 
totally clear).  This claim has not been developed or 
adjudicated by the RO.  The matter is therefore referred to 
the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In his July 2004 substantive appeal, the veteran requested a 
Travel Board hearing.  The RO has not scheduled the veteran 
for such a hearing.  There is no indication that the veteran 
has withdrawn his hearing request.  Therefore, as noted by 
the veteran's representative in his August 2005 Appellant's 
Post-Remand Brief, the appeal must be remanded to the RO so 
that the veteran may be scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO in St. 
Petersburg, Florida, in the order that 
this request was received.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

